ORDER

PER CURIAM.
Jeffrey Sauls appeals from the award of the Labor and Industrial Relations Commission (the Commission) denying him unemployment benefits. We have reviewed the briefs of the parties and the record on appeal and conclude the Commission’s decision is supported by sufficient competent and substantial evidence. Berwin v. Lindenwood Female College, 205 S.W.3d 291, 294 (Mo.App. E.D.2006). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the decision pursuant to Missouri Rule of Civil Procedure 84.16(b).